Bell, J.
It would be unprofitable to enter into any elaborate discussion of the facts of this case. They are few and simple, as detailed by the witnesses. The appellant, and the deceased, quarrelled in a drinking house. The deceased was in liquor, and treated the appellant with, rudeness and indignity. There are some discrepancies in the statements of the witnesses, but not greater than are generally to be found in the history of all such cases. The testimony shows very satisfactorily, that there was no necessity for the killing at the time it occurred.
The judge charged the jury with great care and accuracy. In the motion for a new trial, there was no pretence that the judge had erred in any part of his charge. Whether the defendant below was guilty or not, and to what extent he was guilty, if guilty at all, were questions for the jury. There is nothing in the record which leads us to doubt that the jury found properly as to his guilt, and exercised a sound judgment in fixing the measure of his punishment.
The judgment of the court below is affirmed.
Judgment affirmed.